In a proceeding under article 78 of the Civil Practice Act, brought by petitioner, an employee of the New York City Transit Authority, who had been dismissed by the Authority after a hearing upon charges and whose punishment had been reduced by this court of February 26, 1962 to six months’ suspension {Matter of Running v. Patterson, 15 A D 2d 818), to compel the Authority to pay him back salary from January 6, 1960 (the date of his dismissal) until March 22, 1962 (the date of his reinstatement pursuant to our order), less the salary for the six months’ suspension ordered by this court, the petitioner appeals from an order of the Supreme Court, Kings County, dated July 20, 1962, which denied his petition. Order affirmed, without costs {Matter of Mitthauer v. Patterson, 13 A D 2d 696). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.